Order entered August 24, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00573-CV

                            ROBERT E. MARZETT, Appellant

                                              V.

STEVE MCCRAW, JAMES SHOEMAKER, WARREN MIKE YARBOROUGH, GREG
         WILLIS, COLLIN COUNTY AND TERRY BOX, Appellees

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-03962-2013

                                          ORDER
       We GRANT appellant’s August 21, 2015 motion to exceed the word limit. The motion

for rehearing en banc tendered August 21, 2015 is ORDERED filed as of the date of this order.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE